Case 3:19-cv-04753-AET-TJB Document 31 Filed 04/04/19 Page 1 of 2 PageID: 1997




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 Defense Distributed,                        No. 3:19-cv-04753-AET-TJB
 Second Amendment Foundation, Inc.,
 Firearms Policy Coalition, Inc.,
 Firearms Policy Foundation,
 The Calguns Foundation,
 California Association of Federal
 Firearms Licensees, Inc., and
 Brandon Combs,
                    Plaintiffs,

                   v.

 Gurbir Grewal, Attorney General of the
 State of New Jersey,
                   Defendant.


          Plaintiffs’ Notice of Motion for Injunction Pending Appeal


  BECK REDDEN LLP                         HARTMAN & WINNICKI, P.C.
  Chad Flores                             Daniel L. Schmutter
  cflores@beckredden.com                  dschmutter@hartmanwinnicki.com
  Daniel Hammond                          74 Passaic Street
  dhammond@beckredden.com                 Ridgewood, New Jersey 07450
  Hannah Roblyer                          (201) 967-8040
  hroblyer@beckredden.com
  1221 McKinney Street, Suite 4500
  Houston, Texas 77010
  (713) 951-3700

                               Counsel for Plaintiffs
Case 3:19-cv-04753-AET-TJB Document 31 Filed 04/04/19 Page 2 of 2 PageID: 1998




PLEASE TAKE NOTICE that:

      1.    Plaintiffs move for the entry of an injunction pending appeal against

Defendant Gurbir Grewal.

      2.    Plaintiffs support the motion with their amended complaint and the

brief submitted herewith.

      3.    Plaintiffs waive oral argument.

      4.    Plaintiffs submit a proposed form of order herewith.

      5.    Plaintiffs request expedited consideration because of the action’s

extraordinary constitutional concerns, because irreparable injury is occurring now,

and because further irreparable injury is imminently threatened.

      6.    Defendant Gurbir Grewal opposes the motion.

 Date: April 4, 2019                      Respectfully submitted,

 BECK REDDEN LLP                          HARTMAN & WINNICKI, P.C.
 Chad Flores                              s/ Daniel L. Schmutter
 cflores@beckredden.com                   Daniel L. Schmutter
 Daniel Hammond                           dschmutter@hartmanwinnicki.com
 dhammond@beckredden.com                  74 Passaic Street
 Hannah Roblyer                           Ridgewood, New Jersey 07450
 hroblyer@beckredden.com                  (201) 967-8040
 1221 McKinney Street, Suite 4500
 Houston, Texas 77010
 (713) 951-3700

                               Counsel for Plaintiffs
